                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     USA,                                               Case No. 16-cr-00382-HSG-5
                                   8                    Plaintiff,                          ORDER RE: FINAL JURY
                                                                                            INSTRUCTIONS
                                   9             v.

                                  10     JOEL SALCEDO,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Attached are the final jury instructions the Court intends to give. The final jury

                                  14   instructions are based on the parties’ revised joint proposed jury instructions, which track the

                                  15   Ninth Circuit’s Model Criminal Jury Instructions. See Dkt. No. 875. The Court has removed the

                                  16   parties’ Stipulated Instructions Nos. 21 (Defendant’s Decision to Testify) and 31 (Impeachment,

                                  17   Prior Conviction of Defendant) to accurately reflect the trial proceedings.

                                  18          Any party with objections to the proposed final jury instructions is DIRECTED to file a

                                  19   statement setting forth its objections no later than May 27, 2019 at 12:00 p.m.

                                  20

                                  21          IT IS SO ORDERED.

                                  22   Dated: 5/24/2019

                                  23                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
